Exhibit 10.3

ALTIMMUNE, INC.

2018 INDUCEMENT GRANT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I PURPOSE

     1  

ARTICLE II DEFINITIONS

     1  

2.1

  “Acquisition Event”      1  

2.2

  “Affiliate”      1  

2.3

  “Appreciation Award”      1  

2.4

  “Award”      1  

2.5

  “Board”      2  

2.6

  “Cause”      2  

2.7

  “Change in Control”      2  

2.8

  “Change in Control Price”      2  

2.9

  “Code”      2  

2.10

  “Committee”      2  

2.11

  “Common Stock”      3  

2.12

  “Company”      3  

2.13

  “Competitor”      3  

2.14

  “Consultant”      3  

2.15

  “Detrimental Activity”      3  

2.16

  “Disability”      4  

2.17

  “Disparagement”      4  

2.18

  “Effective Date”      4  

2.19

  “Eligible Employee”      4  

2.20

  “Employee”      4  

2.21

  “Exchange Act”      5  

2.22

  “Exercisable Awards”      5  

2.23

  “Fair Market Value”      5  

2.24

  “Family Member”      5  

2.25

  “HMRC”      5  

2.26

  “Incentive Stock Option”      5  

2.27

  “Lead Underwriter”      5  

2.28

  “Lock-Up Period”      5  

2.29

  “Non-Employee Director”      5  

2.30

  “Non-Qualified Stock Option”      5  

2.31

  “Other Extraordinary Event”      5  

2.32

  “Other Stock-Based Award”      5  

2.33

  “Parent”      5  

2.34

  “Participant”      5  

2.35

  “Performance Share”      6  

2.36

  “Performance Unit”      6  

2.37

  “Person”      6  

2.38

  “Plan”      6  

 

i



--------------------------------------------------------------------------------

2.39

  “Registration Date”      6  

2.40

  “Restricted Stock”      6  

2.41

  “Restriction Period”      6  

2.42

  “Rule 16b-3”      6  

2.43

  “Secondary Contributions”      6  

2.44

  “Secondary Contributor”      6  

2.45

  “Section 4.2 Event”      6  

2.46

  “Section 409A Covered Award”      6  

2.47

  “Section 409A”      6  

2.48

  “Securities Act”      6  

2.49

  “Stock Option” or “Option”      6  

2.50

  “Subsidiary”      6  

2.51

  “Termination”      7  

2.52

  “Transfer”      7  

ARTICLE III ADMINISTRATION

     7  

3.1

  The Committee      7  

3.2

  Grant and Administration of Awards      7  

3.3

  Award Agreements      8  

3.4

  Guidelines      8  

3.5

  Delegation; Advisors      8  

3.6

  Decisions Final      8  

3.7

  Procedures      8  

3.8

  Liability; Indemnification      9  

ARTICLE IV SHARE LIMITATIONS

     9  

4.1

  Shares      9  

4.2

  Changes      10  

4.3

  Minimum Purchase Price      11  

ARTICLE V ELIGIBILITY

     11  

ARTICLE VI STOCK OPTIONS

     11  

6.1

  Stock Options      11  

6.2

  Terms of Stock Options      11  

ARTICLE VII RESTRICTED STOCK

     14  

7.1

  Awards of Restricted Stock      14  

7.2

  Awards and Certificates      14  

7.3

  Restrictions and Conditions      15  

ARTICLE VIII OTHER STOCK-BASED AWARDS

     16  

8.1

  Other Awards      16  

8.2

  Terms and Conditions      16  

 

ii



--------------------------------------------------------------------------------

ARTICLE IX CHANGE IN CONTROL PROVISIONS

     17  

ARTICLE X TERMINATION OR AMENDMENT OF PLAN

     18  

ARTICLE XI UNFUNDED PLAN

     18  

ARTICLE XII GENERAL PROVISIONS

     18  

12.1

  Legend      18  

12.2

  Other Plans      19  

12.3

  No Right to Employment/Consultancy/Directorship      19  

12.4

  Withholding of Taxes      19  

12.5

  No Assignment of Benefits      19  

12.6

  Listing and Other Conditions      19  

12.7

  Governing Law      20  

12.8

  Construction      20  

12.9

  No Acquired Rights      20  

12.10

  Data Protection      21  

12.11

  Costs      21  

12.12

  No Right to Same Benefits      21  

12.13

  Death/Disability      21  

12.14

  Section 16(b) of the Exchange Act      21  

12.15

  Section 409A      21  

12.16

  Successor and Assigns      22  

12.17

  Severability of Provisions      22  

12.18

  Participants Subject to Taxation outside the U.S.; No Tax Equalization      22
 

12.19

  Payments to Minors, Etc.      23  

12.20

  Headings and Captions      23  

12.21

  Recoupment      23  

12.22

  Reformation      23  

12.23

  Electronic Communications      23  

12.24

  Agreement      23  

12.25

  Defense of Trade Secrets Act      24  

ARTICLE XIII EFFECTIVE DATE OF PLAN; STOCKHOLDER APPROVAL NOT REQUIRED

     24  

ARTICLE XIV TERM OF PLAN

     24  

UK ADDENDUM

  

1.

  Purpose   

2.

  Definitions   

3.

  Terms   

4.

  Withholding Obligations   

5.

  Section 431 Elections   

 

 

iii



--------------------------------------------------------------------------------

ALTIMMUNE, INC.

 

 

2018 INDUCEMENT GRANT PLAN

 

 

ARTICLE I

PURPOSE

The purposes of this Altimmune, Inc. 2018 Inducement Grant Plan are to
(i) enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Employees incentive
awards to attract, retain and reward such individuals and strengthen the
mutuality of interests between such Eligible Employees and the Company’s
stockholders, and (ii) enable compliance with the inducement equity grant
exception to stockholder approval of equity issuances under Nasdaq Stock Market
Listing Rule 5635(c)(4) by providing equity compensation issuances to any
prospective employee who was not previously an employee or director of the
Company, or following a bona fide period of non-employment, as an inducement
material to the individual entering into employment with the Company. The Plan,
as set forth herein, is effective as of the Effective Date (as defined in
Article XIII).

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Acquisition Event” means a merger or consolidation in which the Company is
not the surviving entity, any transaction that results in the acquisition of all
or substantially all of the Company’s outstanding Common Stock by a single
person or entity or by a group of persons or entities acting in concert, or the
sale or transfer of all or substantially all of the Company’s assets.

2.2 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including a partnership or limited
liability company) that is directly or indirectly controlled 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or any Affiliate; (d) any corporation, trade or
business (including a partnership or limited liability company) that directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (e) any
other entity in which the Company or any Affiliate has a material equity
interest and that is designated as an “Affiliate” by resolution of the
Committee.

2.3 “Appreciation Award” means any Stock Option or any Other Stock-Based Award
that is based on the appreciation in value of a share of Common Stock in excess
of an amount at least equal to the Fair Market Value on the date such Stock
Option or Other Stock-Based Award is granted.

2.4 “Award” means any award granted or made under the Plan of any Stock Option,
Restricted Stock or Other Stock-Based Award.

 

1



--------------------------------------------------------------------------------

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means, with respect to a Participant’s Termination of Employment or
Termination of Consultancy: unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee, a termination
due to (i) the Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by the Participant of an illegal act, dishonesty
or fraud that could have a significant adverse effect on the Company or its
assets or reputation; or (iii) the Participant’s willful misconduct with regard
to the Company, as determined by the Committee.

2.7 “Change in Control” unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee and subject to
Section 12.14(b), means the occurrence of any of the following:

(a) the acquisition (including through purchase, reorganization, merger,
consolidation or similar transaction), directly or indirectly, in one or more
transactions by a Person of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities representing 50% or more of the
combined voting power of the securities of the Company entitled to vote
generally in the election of directors of the Board, calculated on a fully
diluted basis after giving effect to such acquisition;

(b) an election of Persons to the Board that causes two-thirds of the Board to
consist of Persons other than (i) members of the Board on the Effective Date and
(ii) Persons who were nominated for election as members of the Board at a time
when two-thirds of the Board consisted of Persons who were members of the Board
on the Effective Date; provided that any Person nominated for election by a
Board at least two-thirds of which consisted of Persons described in clauses
(i) or (ii) or by Persons who were themselves nominated by such Board shall be
deemed to have been nominated by a Board consisting of Persons described in
clause (i); or

(c) the sale or other disposition, directly or indirectly, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to any Person;

provided, however, that a Change in Control shall be deemed to not have occurred
if such Change in Control results from the issuance, in connection with a bona
fide transaction or series of transactions with the primary purpose of providing
equity financing to the Company or any of its Affiliates, of voting securities
of the Company or any of its Affiliates or any rights to acquire voting
securities of the Company or any of its Affiliates which are convertible into
voting securities.

2.8 “Change in Control Price” has the meaning set forth in Section 9.1.

2.9 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

2.10 “Committee” means the Compensation Committee of the Board or such other
committee or subcommittee that is appointed by the Board, in each case,
consisting of two or more non-employee directors, each of whom is intended to be
(a) to the extent required by Rule 16b-3, a “nonemployee director” as defined in
Rule 16b-3; and (b) as applicable, an “independent director” as defined under
the Nasdaq Listing Rules, the NYSE Listed Company Manual or other applicable
stock exchange rules. It is intended that, absent an affirmative decision by the
Board to appoint a separate Committee, the Compensation Committee of the Board
shall serve as the

 

2



--------------------------------------------------------------------------------

“Committee”. To the extent that no Committee exists that has the authority to
administer the Plan, the functions of the Committee shall be exercised by the
Board and all references herein to the Committee shall be deemed references to
the Board. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3, such noncompliance shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

2.11 “Common Stock” means the common stock of the Company, par value $0.001 per
share.

2.12 “Company” means Altimmune, Inc., a Delaware corporation, and its successors
by operation of law.

2.13 “Competitor” means any Person that is, directly or indirectly, in
competition with the business or activities of the Company and its Affiliates.

2.14 “Consultant” means any natural person who provides bona fide consulting or
advisory services to the Company or its Affiliates, provided that such services
are not in connection with the offer or sale of securities in a capital-raising
transaction, and do not, directly or indirectly, promote or maintain a market
for the Company’s or its Affiliates’ securities.

2.15 “Detrimental Activity” means, unless otherwise defined in the applicable
Award agreement or other written agreement approved by the Committee:

(a) without written authorization from the Company, disclosure to any Person
outside the Company and its Affiliates or the use in any manner, except as
necessary in the furtherance of Participant’s responsibilities to the Company or
any of its Affiliates, at any time, of any confidential information, trade
secrets or proprietary information relating to the business of the Company or
any of its Affiliates that is acquired by the Participant at any time prior to
the Participant’s Termination;

(b) any activity while employed or performing services that results, or if known
could have reasonably been expected to result, in the Participant’s Termination
for Cause;

(c) without written authorization from the Company, directly or indirectly, in
any capacity whatsoever, (i) own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any Competitor;
(ii) solicit, aid or induce any customer of the Company or any Subsidiary to
curtail, reduce or terminate its business relationship with the Company or any
Subsidiary, or in any other way interfere with any such business relationships
with the Company or any Subsidiary; (iii) solicit, aid or induce any employee,
representative or agent of the Company or any Subsidiary to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or hire or retain any such employee, representative or agent or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent; or (iv) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company, its Subsidiaries and any
of their respective vendors, joint venturers or licensors;

(d) a material breach of any restrictive covenant contained in any agreement
between the Participant and the Company or an Affiliate; or

 

3



--------------------------------------------------------------------------------

(e) the Participant’s Disparagement, or inducement of other to do so, of the
Company or its Affiliates or their past or present officers, directors,
employees or products.

Only the Chief Executive Officer or the Chief Financial Officer of the Company
(or his designee, as evidenced in writing) shall have the authority to provide
the Participant, except for himself or herself, with written authorization to
engage in the activities contemplated in subsections (a) and (c).

2.16 “Disability” means, unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee, with respect to
a Participant’s Termination, a permanent and total disability as defined in
Section 22(e)(3) of the Code. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability. Notwithstanding
the foregoing, for an Award that provides for payment or settlement triggered
upon a Disability and that constitutes a Section 409A Covered Award, the
foregoing definition shall apply for purposes of vesting of such Award, provided
that for purposes of payment or settlement of such Award, such Award shall not
be paid (or otherwise settled) until the earliest of: (A) the Participant’s
“disability” within the meaning of Section 409A(a)(2)(C)(i) or (ii) of the Code,
(B) the Participant’s “separation from service” within the meaning of
Section 409A and (C) the date such Award would otherwise be settled pursuant to
the terms of the Award agreement.

2.17 “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including any products or business
plans or prospects); or (b) the business reputation of the Company or its
Affiliates, or any of their products, or their past or present officers,
directors or employees.

2.18 “Effective Date” means the effective date of the Plan as defined in Article
XIII.

2.19 “Eligible Employee” means any Employee who has not previously been an
Employee or a Non-Employee Director of the Company or a Subsidiary, or is
commencing employment with the Company or a Subsidiary following a bona fide
period of non-employment by the Company or a Subsidiary, if he is granted an
Award in connection with his commencement of employment with the Company or a
Subsidiary and such grant is an inducement material to his entering into
employment with the Company or a Subsidiary. The Committee may in its discretion
adopt procedures from time to time to ensure that an Employee is eligible to
participate in the Plan prior to the granting of any Awards to such Employee
under the Plan, including a requirement that each such Employee certify to the
Company prior to the receipt of an Award under the Plan that he has not been
previously employed by the Company or a Subsidiary, or if previously employed,
has had a bona fide period of non-employment, and that the grant of Awards under
the Plan is an inducement material to his agreement to enter into employment
with the Company or a Subsidiary.

2.20 “Employee”

means any Person employed by the Company or any Subsidiary of the Company.
Neither service as a Non-Employee Director nor payment of a director’s fee by
the Company will be sufficient to constitute “employment” by the Company.

 

4



--------------------------------------------------------------------------------

2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

2.22 “Exercisable Awards” has the meaning set forth in Section 4.2(d).

2.23 “Fair Market Value” unless otherwise required by any applicable provision
of the Code, means as of any date and except as provided below, (a) the closing
price reported for the Common Stock on such date: (i) as reported on the
principal national securities exchange in the United States on which it is then
traded; or (ii) if not traded on any such national securities exchange, as
quoted on an automated quotation system sponsored by the Financial Industry
Regulatory Authority or (b) if the Common Stock shall not have been reported or
quoted on such date, on the first day prior thereto on which the Common Stock
was reported or quoted. If the Common Stock is not traded, listed or otherwise
reported or quoted, then Fair Market Value means the fair market value of the
Common Stock as determined by the Committee in good faith in whatever manner it
considers appropriate taking into account the requirements of Section 409A or
Section 422 of the Code, as applicable. Notwithstanding anything herein to the
contrary, for purposes of any Stock Options that are granted effective on the
Registration Date, the Fair Market Value shall equal the initial public offering
price of the Common Stock.

2.24 “Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

2.25 “Incentive Stock Option” means any Stock Option intended to be an
“Incentive Stock Option” within the meaning of Section 422 of the Code.

2.26 “Lead Underwriter” has the meaning in Section 12.24.

2.27 “Lock-Up Period” has the meaning in Section 12.24.

2.28 “Non-Employee Director” means a director of the Company or an Affiliate who
is not an active Employee of the Company or an Affiliate.

2.29 “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

2.30 “Other Extraordinary Event” has the meaning in Section 4.2(b).

2.31 “Other Stock-Based Award” means an Award under Article VIII that is valued
in whole or in part by reference to, or is payable in or otherwise based on,
Common Stock.

2.32 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.33 “Participant” means an Eligible Employee to whom an Award has been granted
pursuant to the Plan.

2.34 “Performance Share” means an Other Stock-Based Award of the right to
receive a number of shares of Common Stock or cash of an equivalent value at the
end of a specified performance period.

 

5



--------------------------------------------------------------------------------

2.35 “Performance Unit” means an Other Stock-Based Award of the right to receive
a fixed dollar amount, payable in cash or Common Stock or a combination of both,
at the end of a specified performance period.

2.36 “Person” means any individual, entity (including any employee benefit plan
or any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).

2.37 “Plan” means this Altimmune, Inc. 2018 Inducement Grant Plan, as amended
from time to time.

2.38 “Registration Date” means the first date on or after the Effective Date
(a) on which the Company sells its Common Stock in a bona fide, firm commitment
underwriting pursuant to a registration statement under the Securities Act or
(b) any class of common equity securities of the Company is required to be
registered under Section 12 of the Exchange Act.

2.39 “Restricted Stock” means an Award of shares of Common Stock that is subject
to restrictions pursuant to Article VII.

2.40 “Restriction Period” has the meaning set forth in Section 7.3(a).

2.41 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.42 “Secondary Contributions” has the meaning in Section 12.4(b).

2.43 “Secondary Contributor” has the meaning in Section 12.4(b).

2.44 “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

2.45 “Section 409A Covered Award” has the meaning set forth in Section 12.15.

2.46 “Section 409A” means the nonqualified deferred compensation rules under
Section 409A of the Code.

2.47 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.48 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees pursuant to Article VI.

2.49 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.50 “Termination” means: (a) a termination of employment (for reasons other
than a military or approved personal leave of absence) of a Participant from the
Company and its Affiliates; or (b) when an entity that is employing a
Participant ceases to be an Affiliate, unless the Participant otherwise is, or
thereupon becomes, employed by the Company or another Affiliate at the time the
entity ceases to be an Affiliate. In the event that an Eligible Employee becomes
a Consultant or a Non-Employee Director upon the termination of his employment,
unless otherwise determined by the Committee, no Termination shall be deemed to
occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination in the Award agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
thereafter.

 

6



--------------------------------------------------------------------------------

2.51 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2 Grant and Administration of Awards. The Committee shall have full authority
and discretion, as provided in Section 3.6, to grant and administer Awards
including the authority to:

(a) adopt procedures from time to time in the Committee’s discretion to ensure
that an Employee is eligible to participate in the Plan prior to the grant of
any Awards to such Employee under the Plan, including a requirement, if any,
that each such Employee certify to the Company prior to the receipt of an Award
under the Plan that he has not been previously employed by the Company or a
Subsidiary, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Awards under the Plan is an inducement
material to his agreement to enter into employment with the Company or a
Subsidiary;

(b) select the Eligible Employees to whom Awards may from time to time be
granted;

(c) determine the number of shares of Common Stock to be covered by each Award;

(d) determine the type and the terms and conditions, not inconsistent with the
terms of the Plan, of each Award (including the exercise or purchase price (if
any), any restriction or limitation or any vesting schedule or acceleration
thereof);

(e) determine whether to require a Participant, as a condition of the granting
of any Award, to refrain from selling or otherwise disposing of Common Stock
acquired pursuant to such Award for a period of time as determined by the
Committee;

(f) condition the grant, vesting or payment of any Award on the attainment of
performance goals over a performance period specified by the Committee, set such
goals and such period, and certify the attainment of such goals;

(g) amend, after the date of grant, the terms that apply to an Award upon a
Participant’s Termination, provided that such amendment does not reduce the
Participant’s rights under the Award;

 

7



--------------------------------------------------------------------------------

(h) determine the circumstances under which Common Stock and other amounts
payable with respect to an Award may be deferred automatically or at the
election of the Participant, in each case in a manner intended to comply with or
be exempt from Section 409A;

(i) generally, exercise such powers and perform such acts as the Committee deems
necessary or advisable to promote the best interests of the Company in
connection with the Plan that are not inconsistent with the provisions of the
Plan;

(j) construe and interpret the terms and provisions of the Plan and any Award
(and any agreements relating thereto); and

(k) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating thereto.

3.3 Award Agreements. All Awards shall be evidenced by, and subject to the terms
and conditions of, a written notice provided by the Company to the Participant
or a written agreement executed by the Company and the Participant.

3.4 Guidelines. The Committee shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem necessary or advisable. The Committee may
adopt special guidelines and provisions for Persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdiction
to comply with applicable tax and securities laws and may impose such
limitations and restrictions that it deems necessary or advisable to comply with
the applicable tax and securities laws of such domestic or foreign jurisdiction.

3.5 Delegation; Advisors. The Committee may, as it from time to time as it deems
advisable, to the extent permitted by applicable law and stock exchange rules:

(a) delegate authority to officers or Employees of the Company and its
Affiliates to execute agreements or other documents on behalf of the Committee;
and

(b) engage legal counsel, consultants, professional advisors and agents to
assist in the administration of the Plan and rely upon any opinion or
computation received from any such Person. Expenses incurred by the Committee or
the Board in the engagement of any such person shall be paid by the Company.

3.6 Decisions Final. All determinations, evaluations, elections, approvals,
authorizations, consents, decisions, interpretations and other actions made or
taken by or at the direction of the Company, the Board or the Committee (or any
of its members) arising out of or in connection with the Plan shall be within
the sole and absolute discretion of all and each of them, and shall be final,
binding and conclusive on all employees and Participants and their respective
beneficiaries, heirs, executors, administrators, successors and assigns.

3.7 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including by telephone conference or by written consent to the extent
permitted by applicable law. A majority of the Committee members shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by all of the Committee members in accordance with the By-Laws of the
Company, shall be fully effective as if it had been made by a vote at a meeting
duly called and held. The Committee shall keep minutes of its meetings and shall
make such rules and regulations for the conduct of its business as it shall deem
advisable.

 

8



--------------------------------------------------------------------------------

3.8 Liability; Indemnification.

(a) The Committee, its members and any delegate or Person engaged pursuant to
Section 3.5 shall not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer or Employee of the Company or any Affiliate or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

(b) To the maximum extent permitted by applicable law and the Certificate of
Incorporation and By-Laws of the Company and to the extent not covered by
insurance directly insuring such person, each current or former officer or
Employee of the Company or any Affiliate and member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such Person’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification provided
for under applicable law or under the Certificate of Incorporation or By-Laws of
the Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him.

ARTICLE IV

SHARE LIMITATIONS

4.1 Shares.

(a) Subject to Section 4.2, the aggregate number of shares of Common Stock which
may be issued or used for reference purposes or with respect to which Awards
under the Plan may be granted over the term of the Plan is 2,000,000. At all
times, the Company will reserve and keep available a sufficient number of Common
Stock as will be required to satisfy the requirements of all Awards granted and
outstanding under the Plan.

(b) If any Appreciation Award expires, terminates or is canceled for any reason
without having been exercised in full, the number of shares of Common Stock
underlying any unexercised portion shall again be available under the Plan. If
shares of Restricted Stock or Other Stock-Based Awards that are not Appreciation
Awards are forfeited for any reason, the number of forfeited shares comprising
or underlying the Award shall again be available under the Plan.

(c) Shares of Common Stock that are not issued pursuant to net settlement or
which are used to pay any exercise price or tax withholding obligation with
respect to any Award shall not be available under the Plan. Notwithstanding
anything to the contrary herein, Awards that may be settled solely in cash shall
not be deemed to use any shares under the Plan.

(d) Shares issued under the Plan may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Company, or
both.

 

9



--------------------------------------------------------------------------------

4.2 Changes.

(a) The existence of the Plan and the Awards shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate,
(v) any sale or transfer of all or part of the assets or business of the Company
or any Affiliate, (vi) any Section 4.2 Event or (vii) any other corporate act or
proceeding.

(b) Subject to the provisions of Section 4.2(d), in the event of any change in
the capital structure or business of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, spin off, split off, reorganization or
partial or complete liquidation, issuance of rights or warrants to purchase
Common Stock or securities convertible into Common Stock, sale or transfer of
all or part of the Company’s assets or business, or other corporate transaction
or event that would be considered an “equity restructuring” within the meaning
of FASB ASC Topic 718 (each, a “Section 4.2 Event”), then (i) the aggregate
number or kind of shares that thereafter may be issued under the Plan, (ii) the
number or kind of shares or other property (including cash) subject to an Award,
or (iii) the purchase or exercise price of Awards shall be adjusted by the
Committee as the Committee determines, in good faith, to be necessary or
advisable to prevent substantial dilution or enlargement of the rights of
Participants under the Plan. In connection with any Section 4.2 Event, the
Committee may provide for the cancellation of outstanding Awards and payment in
cash or other property in exchange therefor. In addition, subject to
Section 4.2(d), in the event of any change in the capital structure of the
Company that is not a Section 4.2 Event (an “Other Extraordinary Event”), then
the Committee may make the adjustments described in clauses (i) through (iii)
above as it determines, in good faith, to be necessary or advisable to prevent
substantial dilution or enlargement of the rights of Participants under the
Plan. Notice of any such adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be binding for all purposes of the Plan. Except as
expressly provided in this Section 4.2(b) or in the applicable Award agreement,
a Participant shall have no rights by reason of any Section 4.2 Event or any
Other Extraordinary Event. Notwithstanding the foregoing, (x) any adjustments
made pursuant to Section 4.2(b) to Awards that are considered “non-qualified
deferred compensation” within the meaning of Section 409A shall be made in a
manner intended to comply with the requirements of Section 409A; and (y) any
adjustments made pursuant to Section 4.2(b) to Awards that are not considered
“non-qualified deferred compensation” subject to Section 409A shall be made in a
manner intended to ensure that after such adjustment, the Awards either
(A) continue to be exempt from Section 409A or (B) comply with the requirements
of Section 409A.

(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding.

 

10



--------------------------------------------------------------------------------

(d) Upon the occurrence of an Acquisition Event, the Committee may terminate all
outstanding and unexercised Stock Options or any Other Stock-Based Award that
provides for a Participant-elected exercise (collectively, “Exercisable
Awards”), effective as of the date of the Acquisition Event, by delivering
notice of termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise in
full all of such Exercisable Awards that are then outstanding to the extent
vested on the date such notice of termination is given (or, at the discretion of
the Committee, without regard to any limitations on exercisability otherwise
contained in the Award agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void and the applicable provisions of Section 4.2(b) and Article IX shall
apply. For the avoidance of doubt, in the event of an Acquisition Event, the
Committee may terminate any Exercisable Award for which the exercise price is
equal to or exceeds the Fair Market Value on the date of the Acquisition Event
without payment of consideration therefor. If an Acquisition Event occurs but
the Committee does not terminate the outstanding Awards pursuant to this
Section 4.2(d), then the provisions of Section 4.2(b) and Article IX shall
apply.

4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than permitted under applicable law.

ARTICLE V

ELIGIBILITY

All Eligible Employees are eligible to be granted Awards. Eligibility for the
grant of Awards and actual participation in the Plan shall be determined by the
Committee in its sole discretion. The grant of Awards to a prospective Eligible
Employee and the vesting and exercise of such Awards shall be conditioned upon
such Person actually becoming an Eligible Employee, and shall, in each case, be
subject to any requirements of applicable laws, including the securities laws of
all relevant jurisdictions. Notwithstanding anything herein to the contrary, no
Award under which a Participant may receive shares of Common Stock may be
granted to an Eligible Employee if such shares of Common Stock do not constitute
“service recipient stock” for purposes of Section 409A with respect to such
Eligible Employee if such shares are required to constitute “service recipient
stock” for such Award to comply with, or be exempt from, Section 409A.

ARTICLE VI

STOCK OPTIONS

6.1 Stock Options. Each Stock Option granted hereunder shall constitute a
Non-Qualified Stock Option. Incentive Stock Options may not be granted under the
Plan.

6.2 Terms of Stock Options. Stock Options granted under the Plan shall be
subject to the following terms and conditions and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:

(a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee on or before the date of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% of the Fair Market Value of the Common Stock on the date of
grant.

 

11



--------------------------------------------------------------------------------

(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than ten
years after the date such Stock Option is granted.

(c) Exercisability.

(i) Stock Options shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee in the applicable
Award agreement. The Committee may waive any limitations on exercisability at
any time at or after grant in whole or in part, in its discretion.

(ii) Unless otherwise determined by the Committee in the applicable Award
agreement, (A) in the event the Participant engages in Detrimental Activity
prior to any exercise of the Stock Option, all Stock Options held by the
Participant shall thereupon terminate and expire, (B) as a condition of the
exercise of a Stock Option, the Participant shall be required to certify in a
manner acceptable to the Company (or shall be deemed to have certified) that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (C) in the event the Participant engages in
Detrimental Activity during the one-year period commencing on the earlier of the
date the Stock Option is exercised or the date of the Participant’s Termination,
the Company shall be entitled to recover from the Participant at any time within
one year after such date, and the Participant shall pay over to the Company, an
amount equal to any gain realized (whether at the time of exercise or
thereafter) as a result of the exercise. Unless otherwise determined by the
Committee in the applicable Award agreement, this Section 6.2(c)(ii) shall cease
to apply upon a Change in Control.

(d) Method of Exercise. To the extent vested, a Stock Option may be exercised in
whole or in part at any time during the Option term, by giving written notice of
exercise to the Committee (or its designee) specifying the number of shares of
Common Stock to be purchased. Such notice shall be in a form acceptable to the
Committee and shall be accompanied by payment in full of the purchase price as
follows: (i) in cash or by check, bank draft or money order payable to the order
of the Company; (ii) solely to the extent permitted by applicable law and
authorized by the Committee, if the Common Stock is traded on a national
securities exchange or quoted on a national quotation system sponsored by the
Financial Industry Regulatory Authority, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee (including the relinquishment of Stock Options or by payment in
full or in part in the form of Common Stock owned by the Participant (for which
the Participant has good title free and clear of any liens and encumbrances)).
No shares of Common Stock shall be issued until payment therefor, as provided
herein, has been made or provided for.

(e) Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may determine
that a Stock Option that otherwise is not Transferable pursuant to this section
is Transferable to a Family Member in whole or in part, and in such

 

12



--------------------------------------------------------------------------------

circumstances, and under such conditions as specified by the Committee. A Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be Transferred subsequently other than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Award agreement. Any shares of Common Stock acquired upon the
exercise of a Stock Option by a permissible transferee of a Stock Option or a
permissible transferee pursuant to a Transfer after the exercise of the Stock
Option shall be subject to the terms of this Plan and the applicable Award
agreement.

(f) Termination by Death or Disability. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), if a Participant’s Termination is
by reason of death or Disability, all Stock Options that are held by such
Participant that are vested and exercisable on the date of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a
period of one year after the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

(g) Involuntary Termination without Cause. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), if a Participant’s Termination is
by involuntary termination by the Company or an Affiliate without Cause, all
Stock Options that are held by such Participant that are vested and exercisable
on the date of the Participant’s Termination may be exercised by the Participant
at any time within a period of 90 days after the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

(h) Voluntary Termination. Unless otherwise determined by the Committee at grant
(or, if no rights of the Participant (or, in the case of his death, his estate)
are reduced, thereafter), if a Participant’s Termination is voluntary (other
than a voluntary Termination described in subsection (i)(B) below), all Stock
Options that are held by such Participant that are vested and exercisable on the
date of the Participant’s Termination may be exercised by the Participant at any
time within a period of 30 days after the date of such Termination, but in no
event beyond the expiration of the stated term of such Stock Options.

(i) Termination for Cause. Unless otherwise determined by the Committee at grant
(or, if no rights of the Participant (or, in the case of his death, his estate)
are reduced, thereafter), if a Participant’s Termination (A) is for Cause or
(B) is a voluntary Termination after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant shall terminate and expire on the date
of such Termination.

(j) Unvested Stock Options. Unless otherwise determined by the Committee, Stock
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire on the date of such Termination.

(k) Form, Modification, Extension and Renewal of Stock Options. Stock Options
may be evidenced by such form of agreement as is approved by the Committee. The
Committee may (i) modify, extend or renew outstanding Stock Options (provided
that (A) the rights of a Participant are not reduced without his consent and
(B) such action does not subject the Stock Options to Section 409A or otherwise
extend the Stock Options beyond their stated term), and (ii) accept the
surrender of outstanding Stock Options and authorize the granting of new Stock
Options in substitution therefor. Notwithstanding anything herein to the
contrary, an outstanding Option may not be modified to reduce the exercise price
thereof nor may a new Option at a lower exercise price be substituted for a
surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the stockholders of the Company.

 

13



--------------------------------------------------------------------------------

(l) No Reload Options. Options shall not provide for the grant of the same
number of Options as the number of shares used to pay for the exercise price of
Options or shares used to pay withholding taxes (i.e., “reloads”).

ARTICLE VII

RESTRICTED STOCK

7.1 Awards of Restricted Stock. The Committee shall determine the Participants
to whom, and the time or times at which, grants of Restricted Stock shall be
made, the number of shares to be awarded, the purchase price (if any) to be paid
by the Participant (subject to Section 7.2), the time or times at which such
Awards may be subject to forfeiture or to restrictions on transfer, and all
other terms and conditions of the Awards.

Unless otherwise determined by the Committee in the applicable Award agreement,
(A) in the event the Participant engages in Detrimental Activity prior to any
vesting of Restricted Stock, all unvested Restricted Stock shall be immediately
forfeited, and (B) in the event the Participant engages in Detrimental Activity
during the one year period after any vesting of such Restricted Stock, the
Committee shall be entitled to recover from the Participant (at any time within
one year after such engagement in Detrimental Activity) an amount equal to the
Fair Market Value as of the vesting date(s) of any Restricted Stock that had
vested in the period referred to above. Unless otherwise determined by the
Committee in the applicable Award agreement, this paragraph shall cease to apply
upon a Change in Control.

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine.

7.2 Awards and Certificates. The Committee may require, as a condition to the
effectiveness of an Award of Restricted Stock, that the Participant execute and
deliver to the Company an Award agreement or other documentation and comply with
the terms of such Award agreement or other documentation. Further, Restricted
Stock shall be subject to the following conditions:

(a) Purchase Price. The purchase price of Restricted Stock, if any, shall be
fixed by the Committee. In accordance with Section 4.3, the purchase price for
shares of Restricted Stock may be zero to the extent permitted by applicable
law, and, to the extent not so permitted, such purchase price may not be less
than par value.

(b) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

14



--------------------------------------------------------------------------------

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Altimmune, Inc. (the
“Company”) 2018 Inducement Grant Plan (as amended from time to time, the
“Plan”), and an Award Agreement entered into between the registered owner and
the Company dated                     . Copies of such Plan and Agreement are on
file at the principal office of the Company.”

(c) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, which
would permit transfer to the Company of all or a portion of the shares subject
to the Award of Restricted Stock in the event that such Award is forfeited in
whole or part.

7.3 Restrictions and Conditions. Restricted Stock shall be subject to the
following restrictions and conditions:

(a) Restriction Period. The Participant shall not be permitted to Transfer
shares of Restricted Stock, and the Restricted Stock shall be subject to a risk
of forfeiture (collectively, “restrictions”) during the period or periods set by
the Committee (the “Restriction Periods”), as set forth in the Restricted Stock
Award agreement. The Committee may provide for the lapse of the restrictions in
whole or in part (including in installments) based on service, attainment of
performance goals or such other factors or criteria as the Committee may
determine, and may waive all or any part of the restrictions at any time.

(b) Rights as a Stockholder. Except as otherwise determined by the Committee,
the Participant shall have all the rights of a holder of shares of Common Stock
of the Company with respect to Restricted Stock, subject to the following
provisions of this Section 7.3(b). Except as otherwise determined by the
Committee, (i) the Participant shall have no right to tender shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“dividends”) on shares of Restricted Stock shall be withheld, in each case,
while the Restricted Stock is subject to restrictions, and (iii) in no event
shall dividends or other distributions payable thereunder be paid unless and
until the shares of Restricted Stock to which they relate no longer are subject
to a risk of forfeiture. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company’s records for purposes of the Plan and,
except as otherwise determined by the Committee, shall not accrue interest. Such
dividends shall be paid to the Participant in the same form as paid on the
Common Stock upon the lapse of the restrictions. The obligation of the Company
to pay any dividends hereunder upon lapse of the applicable restrictions shall
be a general, unsecured obligation of the Company payable solely from the
general assets of the Company. In no event shall the Company be required, or
have any obligation, to set aside, or hold in escrow or trust, any funds for the
purpose of paying such dividends.

(c) Termination. Upon a Participant’s Termination for any reason during the
Restriction Period, all Restricted Stock still subject to restriction will vest
or be forfeited in accordance with the terms and conditions established by the
Committee at grant, or, if no rights of a Participant are reduced, thereafter.

(d) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant, and any and all unpaid distributions or
dividends payable thereunder shall be paid. All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

OTHER STOCK-BASED AWARDS

8.1 Other Awards. The Committee is authorized to grant Other Stock-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Common Stock, including shares of Common Stock
not subject to any restrictions or conditions, stock appreciation rights, stock
equivalent units, restricted stock units, Performance Shares, Performance Units
and Awards valued by reference to book value of shares of Common Stock.

The Committee shall have authority to determine the Participants to whom, and
the time or times at which, Other Stock-Based Awards shall be made, the number
of shares of Common Stock to be awarded pursuant to such Awards, and all other
terms and conditions of the Awards.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of performance goals or such other factors as the Committee
may determine.

8.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this Article
VIII shall be subject to the following terms and conditions:

(a) Non-Transferability. The Participant may not Transfer Other Stock-Based
Awards or the Common Stock underlying such Awards prior to the date on which the
underlying Common Stock is issued, or, if later, the date on which any
restriction, performance or deferral period applicable to such Common Stock
lapses.

(b) Dividends. The Committee shall determine to what extent, and under what
conditions, the Participant shall have the right to receive dividends, dividend
equivalents or other distributions (collectively, “dividends”) with respect to
shares of Common Stock covered by Other Stock-Based Awards. Except as otherwise
determined by the Committee, dividends with respect to unvested Other
Stock-Based Awards shall be withheld until such Other Stock-Based Awards vest.
Dividends that are not paid currently shall be credited to bookkeeping accounts
on the Company’s records for purposes of the Plan and, except as otherwise
determined by the Committee, shall not accrue interest. Such dividends shall be
paid to the Participant in the same form as paid on the Common Stock or such
other form as is determined by the Committee upon the lapse of the restrictions.
The obligation of the Company to pay any dividends hereunder upon lapse of the
applicable restrictions shall be a general, unsecured obligation of the Company
payable solely from the general assets of the Company. In no event shall the
Company be required, or have any obligation, to set aside, or hold in escrow or
trust, any funds for the purpose of paying such dividends.

(c) Vesting. Other Stock Based Awards and any underlying Common Stock shall vest
or be forfeited to the extent set forth in the applicable Award agreement or as
otherwise determined by the Committee. At the expiration of any applicable
performance period, the Committee shall determine the extent to which the
relevant performance goals are achieved and the portion of each Other
Stock-Based Award that has been earned. The Committee may, at or after grant,
accelerate the vesting of all or any part of any Other Stock-Based Award.

 

16



--------------------------------------------------------------------------------

(d) Payment. Following the Committee’s determination in accordance with
subsection (c) above, shares of Common Stock or, as determined by the Committee,
the cash equivalent of such shares, shall be delivered to the Participant, or
his legal representative, in an amount equal to such individual’s earned Other
Stock-Based Award. Notwithstanding the foregoing, the Committee may exercise
negative discretion by providing in an Other Stock-Based Award the discretion to
pay an amount less than otherwise would be provided under the applicable level
of attainment of the performance goals or subject the payment of all or part of
any Other Stock-Based Award to additional vesting, forfeiture and deferral
conditions as it deems appropriate.

(e) Detrimental Activity. Unless otherwise determined by the Committee in the
applicable Award agreement, (A) in the event the Participant engages in
Detrimental Activity prior to any vesting of such Other Stock-Based Award, all
unvested Other Stock-Based Award shall be immediately forfeited, and (B) in the
event the Participant engages in Detrimental Activity during the one year period
after any vesting of such Other Stock-Based Award, the Committee shall be
entitled to recover from the Participant (at any time within the one-year period
after such engagement in Detrimental Activity) an amount equal to any gain the
Participant realized from any Other Stock-Based Award that had vested in the
period referred to above. Unless otherwise determined by the Committee in the
applicable Award agreement, this Section 8.2(e) shall cease to apply upon a
Change in Control.

(f) Price. Common Stock issued under this Article VIII may be issued for no cash
consideration; Common Stock purchased pursuant to a purchase right awarded under
this Article VIII shall be priced as determined by the Committee.

(g) Termination. Upon a Participant’s Termination for any reason during the
applicable performance period, the Other Stock-Based Awards will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at grant or, if no rights of the Participant are reduced, thereafter.

ARTICLE IX

CHANGE IN CONTROL PROVISIONS

9.1 In the event of a Change in Control of the Company, except as otherwise
provided by the Committee in an Award agreement or otherwise in writing, a
Participant’s unvested Award shall not vest and a Participant’s Award shall be
treated in accordance with one of the following methods as determined by the
Committee:

(a) Awards, whether or not then vested, may be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d), and
Restricted Stock or other Awards may, where appropriate in the discretion of the
Committee, receive the same distribution as other Common Stock on such terms as
determined by the Committee; provided that, the Committee may decide to award
additional Restricted Stock or any other Award in lieu of any cash distribution.

(b) Awards may be canceled in exchange for an amount of cash equal to the Change
in Control Price (as defined below) per share of Common Stock covered by such
Awards), less, in the case of an Appreciation Award, the exercise price per
share of Common Stock covered by such Award. The “Change in Control Price” means
the price per share of Common Stock paid in the Change in Control transaction.

 

17



--------------------------------------------------------------------------------

(c) Appreciation Awards may be cancelled without payment, if the Change in
Control Price is less than the exercise price per share of such Appreciation
Awards.

Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.

ARTICLE X

TERMINATION OR AMENDMENT OF PLAN

Notwithstanding any other provision of the Plan, the Board, or the Committee (to
the extent permitted by law), may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary or advisable to ensure that the Company may comply
with any regulatory requirement referred to in Article XII or Section 409A), or
suspend or terminate it entirely, retroactively or otherwise; provided, however,
that, unless otherwise required by law or specifically provided herein, the
rights of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be reduced in any material respect without
the consent of such Participant.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; provided that no such amendment reduces in any
material respect the rights of any Participant without the Participant’s
consent. Actions taken by the Committee in accordance with Article IV shall not
be deemed to reduce the rights of any Participant.

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without a Participant’s consent to
comply with Section 409A or any other applicable law.

ARTICLE XI

UNFUNDED PLAN

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general unsecured creditor of the Company.

ARTICLE XII

GENERAL PROVISIONS

12.1 Legend. The Committee may require each person receiving shares of Common
Stock pursuant to an Award to represent to and agree with the Company in writing
that the Participant is acquiring the shares without a view to distribution
thereof and such other securities law related representations as the Committee
shall request. In addition to any legend required by the Plan, the certificates
or book entry accounts for such shares may include any legend that the Committee
deems appropriate to reflect any restrictions on Transfer.

 

18



--------------------------------------------------------------------------------

All certificates or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. If necessary or advisable in
order to prevent a violation of applicable securities laws or to avoid the
imposition of public company reporting requirements, then, notwithstanding
anything herein to the contrary, any stock-settled Awards shall be paid in cash
in an amount equal to the Fair Market Value on the date of settlement of such
Awards.

12.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

12.3 No Right to Employment/Consultancy/Directorship. Neither the Plan nor the
grant of any Award thereunder shall give any Participant or other person any
right to employment, consultancy or directorship by the Company or any
Affiliate, or limit in any way the right of the Company or any Affiliate by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his employment, consultancy or directorship at any time.

12.4 Withholding of Taxes. The Company or any Affiliate shall have the right to
deduct from any payment to be made pursuant to the Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock or the
payment of any cash thereunder, payment by the Participant of, any federal,
foreign, state or local taxes required by law to be withheld. Upon the vesting
of Restricted Stock (or other Award that is taxable upon vesting), or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company or any Affiliate. Any statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable or by delivering shares of Common Stock already
owned. Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

12.5 No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided in the Plan or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

12.6 Listing and Other Conditions. (a) Unless otherwise determined by the
Committee, as long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issuance
of shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. The Company shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Stock Option or other Exercisable Award with respect
to such shares shall be suspended until such listing has been effected.

 

19



--------------------------------------------------------------------------------

(b) If at any time counsel to the Company shall be of the opinion that any offer
or sale of Common Stock pursuant to an Award is or may be unlawful or
prohibited, or will or may result in the imposition of excise taxes on the
Company, under the statutes, rules or regulations of any applicable jurisdiction
or under the rules of the national securities exchange on which the Common Stock
then is listed, the Company shall have no obligation to make such offer or sale,
or to make any application or to effect or to maintain any qualification or
registration under the Securities Act or otherwise, with respect to the Common
Stock or Awards, and the right to exercise any Stock Option or other Exercisable
Award shall be suspended until, in the opinion of said counsel, such offer or
sale shall be lawful, permitted or will not result in the imposition of excise
taxes on the Company.

(c) Upon termination of any period of suspension under this Section 12.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d) A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

12.7 Governing Law. The Plan and matters arising under or related to it shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to its principles of conflicts of laws.

12.8 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (a) “or” shall
mean “and/or” and (b) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

12.9 No Acquired Rights. In participating in the Plan, each Participant is
deemed to acknowledge and accept that the Committee has the sole discretion to
amend or terminate the Plan, to the extent permitted hereunder, at any time and
that the opportunity given to a Participant to participate in the Plan is at the
sole discretion of the Committee and does not obligate the Company or any
Affiliate to offer such participation in the future (whether on the same or
different terms). In participating in the Plan, each Participant is deemed
further to acknowledge and accept that (i) such Participant’s participation in
the Plan is not to be considered part of any normal or expected compensation,
(ii) the value of Awards granted to a Participant shall not be used for purposes
of determining any benefits or compensation payable to the Participant or the
Participant’s beneficiaries or estate under any benefit arrangement of the
Company or its Affiliates and (iii) the termination of the Participant’s
employment with the Company or an Affiliate under any circumstance whatsoever
will not give the Participant any claim or right of action against the Company
or any of its Affiliates in respect of any lost rights under the Plan that may
arise as a result of such termination of employment.

 

20



--------------------------------------------------------------------------------

12.10 Data Protection.

By participating in the Plan, each Participant shall consent to the holding and
processing of personal information provided by such Participant to the Company,
any Affiliate, trustee or third-party service provider, for all purposes
relating to the operation of the Plan. These include, but are not limited to:
(i) administering and maintaining Participant records; (ii) providing
information to the Company, Affiliates, trustees of any employee benefit trust,
registrars, brokers or third-party administrators of the Plan; (iii) providing
information to future purchasers or merger partners of the Company or any
Affiliate, or the business in which the Participant works; and (iv) transferring
personal information about the Participant to any country or territory that may
not provide the same protection for the information as the Participant’s home
country. Such personal information may include, without limitation, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company or an Affiliate and details of
all Awards or other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in a Participant’s favor.

12.11 Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Awards.

12.12 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and each Award to an individual Participant
need not be the same.

12.13 Death/Disability. The Committee may require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary or
advisable to establish the validity of the transfer of an Award. The Committee
also may require that the transferee agree to be bound by all of the terms and
conditions of the Plan.

12.14 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or advisable for the administration and operation
of the Plan and the transaction of business thereunder.

12.15 Section 409A. Although the Company does not guarantee to a Participant the
particular tax treatment of any Award, all Awards are intended to comply with,
or be exempt from, the requirements of Section 409A and the Plan and any Award
agreement shall be limited, construed and interpreted in accordance with such
intent. To the extent that any Award constitutes “non-qualified deferred
compensation” pursuant to Section 409A (a “Section 409A Covered Award”), it is
intended to be paid in a manner that will comply with Section 409A. In no event
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A or for any damages for failing
to comply with Section 409A. Notwithstanding anything in the Plan or in an Award
to the contrary, the following provisions shall apply to Section 409A Covered
Awards:

 

21



--------------------------------------------------------------------------------

(a) A termination of employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of a Section 409A Covered
Award, references to a “termination,” “termination of employment” or like terms
shall mean separation from service. Notwithstanding any provision to the
contrary in the Plan or the Award, if the Participant is deemed on the date of
the Participant’s Termination to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six-month period measured
from the date of the Participant’s separation from service, and (ii) the date of
the Participant’s death. All payments delayed pursuant to this Section 12.15(a)
shall be paid to the Participant on the first day of the seventh month following
the date of the Participant’s separation from service or, if earlier, on the
date of the Participant’s death.

(b) With respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, the settlement of such Award shall not occur
until the earliest of (i) the Change in Control if such Change in Control
constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant’s “separation from service” within the meaning of Section 409A,
subject to Section 12.15(a).

(c) For purposes of Code Section 409A, a Participant’s right to receive any
installment payments under the Plan or pursuant to an Award shall be treated as
a right to receive a series of separate and distinct payments.

(d) Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

12.16 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.

12.17 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

12.18 Participants Subject to Taxation outside the U.S.; No Tax Equalization.
With respect to a Participant who is subject to taxation in a country other than
the United States, the Committee may grant Awards to such Participant on such
terms and conditions as the Committee deems appropriate to comply with the laws
of the applicable country, and the Committee may create such procedures, addenda
and subplans and make such modifications as may, in the Committee’s discretion,
be necessary or desirable to comply with such laws. Neither the Company nor any
Affiliate shall have any responsibility to such Participant with respect to any
taxes owed or owing in or to any jurisdiction that such Participant incurs as a
result of receiving an Award and becoming a Participant in the Plan, nor shall
the Company or any Affiliate provide any tax equalization payment to any
Participant in respect of taxes owed or owing in or to any jurisdiction by a
Participant.

 

22



--------------------------------------------------------------------------------

12.19 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

12.20 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

12.21 Recoupment. All Awards granted or other compensation paid by the Company
under the Plan, including any shares of Common Stock issued under any Award
thereunder, will be subject to: (i) any compensation recapture policies
established by the Board or the Committee from time to time and in effect at the
time of grant of the Award, and (ii) any compensation recapture policies to the
extent required pursuant to any applicable law (including the Dodd-Frank Act) or
the rules and regulations of any national securities exchange on which the
shares of Common Stock are then traded.

12.22 Reformation. If any provision regarding Detrimental Activity or any other
provision set forth in the Plan or an Award agreement is found by any court of
competent jurisdiction or arbitrator to be invalid, void or unenforceable or to
be excessively broad as to duration, activity, geographic application or
subject, such provision or provisions shall be construed, by limiting or
reducing them to the extent legally permitted, so as to be enforceable to the
maximum extent compatible with then applicable law.

12.23 Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Exercisable Award, or
other document or notice required or permitted by the Plan or an Award that is
required to be delivered in writing may, to the extent determined by the
Committee, be delivered and accepted electronically. Signatures also may be
electronic if permitted by the Committee. The term “written agreement” as used
in the Plan shall include any document that is delivered and/or accepted
electronically.

12.24 Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for Common Stock, or any other rights to purchase
or acquire Common Stock (except Common Stock included in such public offering or
acquired on the public market after such offering) during such period of time
following the effective date of a registration statement of the Company filed
under the Securities Act that the Lead Underwriter shall specify (the “Lock-up
Period”). The Participant shall further agree to sign such documents as may be
requested by the Lead Underwriter to effect the foregoing and agree that the
Company may impose stop-transfer instructions with respect to Common Stock
acquired pursuant to an Award until the end of such Lock-up Period.

 

23



--------------------------------------------------------------------------------

12.25 Defense of Trade Secrets Act.

Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret made: (i) in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

ARTICLE XIII

EFFECTIVE DATE OF PLAN; STOCKHOLDER APPROVAL NOT REQUIRED

The Plan was adopted by the Board effective as of November 30, 2018 (the
“Effective Date”).

It is expressly intended that approval of the Company’s stockholders not be
required as a condition of the effectiveness of the Plan, and the Plan’s
provisions shall be interpreted in a manner consistent with such intent for all
purposes. Specifically, Nasdaq Stock Market Rule 5635(c) generally requires
stockholder approval for stock option plans or other equity compensation
arrangements adopted by companies whose securities are listed on the Nasdaq
Stock Market pursuant to which stock awards or stock may be acquired by
officers, directors, employees or consultants of such companies. Nasdaq Stock
Market Rule 5635(c)(4) provides an exception to this requirement for issuances
of securities to a person not previously an employee or director of the issuer,
or following a bona fide period of non-employment, as an inducement material to
the individual’s entering into employment with the issuer; provided, that such
issuances are approved by either the issuer’s compensation committee comprised
of a majority of independent directors or a majority of the issuer’s independent
directors. Notwithstanding anything to the contrary herein, Awards under the
Plan may only be made to Employees who have not previously been an Employee or
Non-Employee Director of the Company or a Subsidiary, or following a bona fide
period of non-employment by the Company or a Subsidiary, as an inducement
material to the Employee’s entering into employment with the Company or a
Subsidiary. Awards under the Plan will be approved by (i) the Committee,
comprised of a majority of independent directors, or (ii) a majority of the
Company’s independent directors. Accordingly, pursuant to Nasdaq Stock Market
Rule 5635(c)(4), the issuance of Awards and the shares of Common Stock issuable
upon exercise or vesting of such Awards pursuant to the Plan are not subject to
the approval of the Company’s stockholders.

ARTICLE XIV

TERM OF PLAN

No Award shall be granted on or after the tenth anniversary of the Effective
Date, provided that Awards granted prior to such tenth anniversary may extend
beyond that date in accordance with the terms of the Plan.

 

24